Case: 22-1628     Document: 33   Page: 1     Filed: 10/12/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                RODOLFO RIVERA MUNOZ,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1628
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-2249, Judge Joseph L. Toth.
                 ______________________

                 Decided: October 12, 2022
                  ______________________

    RODOLFO RIVERA MUNOZ, II, San Antonio, TX, pro se.

      NATHANAEL YALE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, PATRICIA M.
 MCCARTHY; CHRISTINA LYNN GREGG, BRIAN D. GRIFFIN, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                  ______________________
Case: 22-1628    Document: 33      Page: 2    Filed: 10/12/2022




 2                                      MUNOZ   v. MCDONOUGH




     Before LOURIE, TARANTO, and STARK, Circuit Judges.
 PER CURIAM.
     Rodolfo Rivera Munoz (“Munoz”) appeals a decision of
 the United States Court of Appeals for Veterans Claims
 (“Veterans Court”).      The Veterans Court dismissed
 Munoz’s appeal of a decision of the Board of Veterans’ Ap-
 peals after determining that his appeal was untimely un-
 der 38 U.S.C. § 7266(a) and not subject to equitable tolling.
      Our jurisdiction and ability to review the Veterans
 Court in these matters is limited by statute. While a party
 may obtain review of a Veterans Court’s decision on a rule
 of law or of any statute or regulation or any interpretation
 thereof, other than a determination as to a factual matter,
 “that was relied on by the Court in making the decision,”
 38 U.S.C. § 7292(a), and we have “exclusive jurisdiction to
 review and decide any challenge to the validity of any stat-
 ute or regulation or any interpretation thereof brought un-
 der this section, and to interpret constitutional and
 statutory provisions, to the extent presented and necessary
 to a decision,” id. § 7292(c), we “may not review (A) a chal-
 lenge to a factual determination, or (B) a challenge to a law
 or regulation as applied to the facts of a particular case,”
 unless the appeal presents a constitutional issue, id.
 § 7292(d)(2).
      Munoz does not raise any reviewable challenge. The
 Veterans Court dismissed Munoz’s appeal on the ground
 that Munoz filed it too late under 38 U.S.C. § 7266 and
 made no adequate showing to support equitable tolling.
 The lateness is not in dispute, and Munoz does not chal-
 lenge as legally erroneous the standard the Veterans Court
 articulated for the non-constitutional doctrine of equitable
 tolling, which requires proof of due diligence, an extraordi-
 nary circumstance, and a causal connection between that
 circumstance and the delay in appealing. See, e.g., Al-
 dridge v. McDonald, 837 F.3d 1261, 1265-66 (Fed. Cir.
Case: 22-1628     Document: 33      Page: 3   Filed: 10/12/2022




 MUNOZ   v. MCDONOUGH                                        3



 2016); Toomer v. McDonald, 783 F.3d 1229, 1238 (Fed. Cir.
 2015). All he challenges is the application of that standard
 to the facts of his case, including the various circumstances
 he invoked to support equitable tolling. Examining this
 challenge would require the application of law to fact, a
 task that is outside our jurisdiction here. See, e.g., Leonard
 v. Gober, 223 F.3d 1374, 1376 (Fed. Cir. 2000).
     We have considered Munoz’s other issues and find that
 none of them affect the outcome. Accordingly, because we
 lack jurisdiction under 38 U.S.C. § 7292, we must dismiss
 the appeal.
                        DISMISSED
                            COSTS
 No costs.